Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Andrew Bratton appeals the district court’s order dismissing his complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we deny Brat-ton’s motion to assign counsel and affirm for the reasons stated by the district court. Bratton v. North Carolina, No. 5:16-cv-00021-FL (E.D.N.C. Aug. 81, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED